Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/18/2021 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 15-16, 18-24, 28-29, 36-37 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.
Applicant’s arguments with respect to claims 30-35 are persuasive and accordingly allowed.
Claims 25-27 have been cancelled.
DETAILED ACTION
This action is responsive to application No. 16548730 filed on 08/22/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 15-16, 18-34 (claims 21-34 have been added) in the reply filed on 11/17/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 21-23, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tzou et al.  (US 2015/0076623) in view of Yin et al. (US 2013/0241004) and in view of Cui et al. (US 2012/0223387).
Regarding Independent claim 15, Tzou et al. teach a method of forming a semiconductor device comprising:
forming a dummy gate (Fig. 1, element 116, paragraph 0012) over a substrate (Fig. 1, element 100); 
forming an interlayer dielectric (ILD) (Fig. 1, element 138) over the substrate and surrounding the dummy gate; 
removing the dummy gate (Fig. 2, paragraph 0019) to form an opening (Fig. 2, element 140) in the ILD; 
forming a gate dielectric layer (Fig. 2, element 142) in the opening; 
forming a pair of work function (WF) metal layer (Fig. 4, elements 146 & 148) over the gate dielectric layer, 
wherein the pair of WF metal layer comprises a bottom WF metal layer  (Fig. 4, element 146) and a top WF metal layer  (Fig. 4, element 148); and 
forming a filling metal (Fig. 4,element 150) over the pair of doped WF metal layer, 

Tzou et al. do not explicitly disclose doped top and bottom work function metal layer, and a dopant concentration of the doped bottom WF metal layer is different from a dopant concentration of the doped top WF metal layer.
Yin et al. teach a method of forming a semiconductor device comprising doping bottom (Fig. 3, element 10A) and top work function metal layer (Fig. 3, element 10B, paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Tzou et al. according to the teachings of Yin et al. with the motivation to regulate the conductivity type (paragraph 0052-0053).
Tzou et al. modified by Yin et al. do not explicitly disclose a dopant concentration of the doped bottom WF metal layer is different from a dopant concentration of the doped top WF metal layer.
Cui et al. teach a method of forming a semiconductor device comprising the capability of adjusting dopant concentrations of first and second work function layers (paragraph 0074).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Tzou et al. and Yin et al. according to the teachings of Cui et al. with the motivation to adjust the threshold voltage.
Regarding claim 16, Tzou et al. modified by Yin et al. and Cui et al. teach wherein dopants of the doped bottom WF metal layer are oxygen (paragraph 0052 of Yi disclose the capability of doping work function layer with oxygen).
Regarding claim 21, Tzou et al. modified by Yin et al. and Cui et al. teach wherein the pair of doped WF metal layer is formed over a P-type region (Fig. 1, element 104, paragraph 0022 of Tzou et al. discloses that element 146 can remain as “an etching process may be carried out to remove the n-type work function layer 146” does not exclude the possibility of layer 146 remaining) of the substrate.
Regarding claim 22, Tzou et al. modified by Yin et al. and Cui et al. teach wherein dopants of  the doped top WF metal layer are oxygen (paragraph 0052 of Yi disclose the capability of doping work function layer with oxygen).
Regarding claim 23, Tzou et al. modified by Yin et al. and Cui et al. teach wherein the pair of doped WF metal layer is formed over a N-type region (Fig. 1, element 102 of Tzou) of the substrate.
Regarding claim 36, Tzou et al. modified by Yin et al. and Cui et al. teach wherein the filling metal is further formed over a P-type region (Fig. 1, element 104 of Tzou) of the substrate.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tzou et al.  (US 2015/0076623) in view of Yin et al. (US 2013/0241004) and in view of Cui et al. (US 2012/0223387) and further in view of Cheng et al. (US 2013/0049141).
Regarding claim 18, Tzou et al. modified by Yin et al. and Cui et al. teach all of the limitations as discussed above.

Cheng et al. tech a method of forming a semiconductor device comprising top (Fig. 8, element 340) and bottom (Fig. 8, element 330) WF metal layers are formed in a same chamber (paragraph 0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Tzou et al. and Yin et al. and Cui et al. according to the teachings of Cheng et al. with the motivation to reduce processing time and cost (paragraph 0036).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tzou et al.  (US 2015/0076623) in view of Yin et al. (US 2013/0241004) and in view of Cui et al. (US 2012/0223387) and further in view of Wei et al. (US 2017/0250279).
Regarding claim 19, Tzou et al. modified by Yin et al. and Cui et al. teach all of the limitations as discussed above.
Tzou et al. modified by Yin et al. and Cui et al. do not explicitly disclose wherein the doped top WF metal layer and the filling metal are formed by providing same precursors.
Wei et al. tech a method of forming a semiconductor device comprising work function and metal fill layer having the same precursor (paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Tzou et al. and Yin et al. and Cui et al. according to the teachings of Wei et al. with the motivation to control shift of the threshold voltage (paragraph 0032).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tzou et al.  (US 2015/0076623) in view of Yin et al. (US 2013/0241004) and in view of Cui et al. (US 2012/0223387) and further in view of Lee et al. (US 2017/0365608).
Regarding claim 20, Tzou et al. modified by Yin et al. and Cui et al. teach all of the limitations as discussed above.
Tzou et al. modified by Yin et al. and Cui et al. do not explicitly disclose wherein the doped top and bottom WF metal layers have different thicknesses.
Lee et al. tech a method of forming a semiconductor device comprising top and bottom work function layers with different thickness (paragraph 0047-0051).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Tzou et al. and Yin et al. and Cui et al. according to the teachings of Lee et al. with the motivation to adjust the threshold voltage.
Claims 24, 28-29, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tzou et al.  (US 2015/0076623) in view of Yin et al. (US 2013/0241004) and in view of Bao et al. (US 2019/0371912).
Regarding Independent claim 24, Tzou et al. teach a method of forming a semiconductor device comprising:
forming a semiconductive fin (paragraph 0013 discloses a fin formed over a substrate) over a substrate (Fig. 1, element 100); 
forming a dielectric layer (Fig. 1, element 138) over the semiconductive fin; 
9forming an opening (Fig. 2, element 140) in the dielectric layer to expose a portion of the semiconductive fin; 

forming a bottom work function metal layer (Fig. 4, element 146) over the gate dielectric layer, 
forming a top work function metal layer (Fig. 4, element 148) over the bottom work function metal layer, and 
forming a filling metal (Fig. 4,element 150) over the top work function metal layer.
Tzou et al. further teach that the work function metal layers can use the same metal (paragraph 0022-0024).
Tzou et al. do not explicitly disclose wherein the bottom work function metal layer comprises W1-x1-y1Nx10y1, x1 is greater than 0 and lower than or equal to about 0.5, and y1 is greater than 0 and lower than or equal to about 0.3, wherein the top work function metal layer comprises WNX2 and x2 is greater than 0 and lower than or equal to about 0.5; wherein a ratio of the first thickness to the second thickness is greater than about 0.025 and less than about 1.
Yin et al. teach a method of forming a semiconductor device comprising work function metal layer formed with Tungsten (W) and doped with N, O (paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Tzou et al. according to the teachings of Yin et al. (doping the work function metal layers with N and O) with the motivation to regulate the conductivity type (paragraph 0052).

Bao et al. teach a method of forming a semiconductor device comprising a top work function layer (Figs. 1-3, element 30) and a bottom work function layer (Figs. 1-3, element 22) wherein a value of the thickness of the top and bottom work function layers can be chosen from 2-30 nm (paragraph 0053, 0061).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Tzou et al. and Yin et al. according to the teachings of Bao et al. with the motivation to adjust the threshold voltage.
Regarding claim 28, Tzou et al. modified by Yin et al. and Bao et al. teach wherein the filling metal comprises tungsten (paragraph 0024 of Tzou).
Regarding claim 29, Tzou et al. modified by Yin et al. and Bao et al. teach wherein the top work function metal layer is in contact with the bottom work function metal layer and the filling metal (Fig. 4).
Regarding claim 37, Tzou et al. modified by Yin et al. and Bao et al. teach wherein the second thickness of the top work function metal layer is in a range of about 0.1 nm to about 10 nm (paragraph 0053, 0061 of Bao).



Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

						/SHAHED AHMED/
Primary Examiner, Art Unit 2813